DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments/Arguments filed 2/24/2022
The Amendments to the claims/specification have overcome the previous informalities. Therefore, the previous specification objection/112 claim rejection regarding the term “Teflon” are withdrawn. However, the amendment to the claims raises new minor issues, as described in the new claim objections below.

The Amendments have substantially changed the scope of the claims, necessitating new considerations over prior art. Upon consideration:
	Claim 15 is seen to be anticipated by Acosta (US 2658717), as described in the new 102 rejection below; and
	Claims 1 and 3-14 are obvious over the collective of Specht (US 3712587) in view of Ross et al (DE 102011082638, cited by applicant), Specht/Ross in view of Varga et al (US 20160201809), and Specht/Ross in view of Hasunuma (US 20100001221), as described in the new 103 rejections below.
In light of the changes above, the Applicant’s Arguments regarding the previous prior art rejections have been considered but are deemed moot as they do not apply to the current prior art rejections (Specht is not relied upon for claim 15 anymore, while Braunstein (US 4128391) has been withdrawn from the rejections of record). 
Claim Objections
Claim 15 objected to because of the following informalities: 
Claim 15, lines 13-16, recites “wherein the valve disc is coupled to the small-diameter part configured to face a reference direction and to further protrude beyond the needle nut along the reference direction and to pass through the valve disc and has a convex shape along the reference direction”. This is grammatically difficult to follow, where subject of the clause seemingly changes mid-clause, making it difficult to follow. 
It is interpreted in light of the disclosure as --wherein the valve disc is coupled to the small-diameter part, configured to face a reference direction,,have, and wherein the small-diameter part is configured to pass through the valve disc- for examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta (US 2658717).

Regarding claim 15, Acosta (FIG 1) discloses “A valve comprising: 
an actuation assembly (upper mechanism within 33) including a drive device (41) configured to generate a driving force (Column 3 lines 48-60), a needle shaft (28, 11, 15) connected, at one end (top) thereof, to the drive device (via 45, 37, see FIG 1) to receive the driving force from the drive device and perform linear motion (see FIG 1, Column 3 lines 48-60), a needle nut (37) coupled to the drive device (see FIG 1) and having an empty space (through hole) through which the needle shaft passes (see FIG 1), so as to guide the linear motion of the needle shaft (Column 3 lines 50-54), and a valve disc (5) coupled to an opposite end (bottom end) of the needle shaft;
a body (2, 29, 16, 25) coupled with the actuation assembly (see FIG 1) and having a valve opening inside (opening in 3), the valve opening being selectively opened or closed as the valve disc, which is inserted into the body in which water flows, performs linear motion (5 moves on/off 4), wherein the needle shaft includes a small-diameter part (15) of which distal end is inserted into a center hole (hole in 25, of which is formed in the horizontal center of the body) formed inside the body (see FIG 1) so that the motion of the needle shaft along a reference direction is guided by the center hole (15 moves up/down, guided by sliding within 25), and wherein the valve disc is coupled to the small-diameter part (15 coupled to 5 via 11) configured to face a reference direction (best understood, bottom face of 4 faces down) and to further protrude beyond the needle nut along the reference direction (4 extends lower than 45) and to pass through the valve disc (top of 15 passes through 5) and has a convex shape along the reference direction (understood that 5 has a convex shape on its lower surface, at least at the portion that surrounds 11), and the valve disc is formed such that an effective region of a flow passage formed between a periphery of the valve opening and an outer surface of the valve disc that is most adjacent to the periphery of the valve opening (when 5 opens, fluid flows between outside of 5a and lower rim of 4) is formed like a side surface of a truncated cone (when viewing FIG 1 closely, it is observed that the abutment between 4 and 5 is a male-female conical taper, shape read on "truncated cone") when the valve disc performs the linear motion along the reference direction (when 5 opens, fluid flows between the conical surfaces of 4 and 5, such that this profile has a side surface of a truncated cone)."

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht (US 3712587) in view of Ross et al (DE 102011082638, cited by applicant).

Regarding claim 1, Specht (FIG) discloses “A valve comprising:
an actuation assembly (11-12, 16-23) including a drive device (23) configured to generate a driving force (by rotation), a needle shaft (19, 22) connected, at one end (top end) thereof, to the drive device to receive the driving force from the drive device and perform linear motion (Column 2 lines 34-36), a needle nut (12) coupled to the drive device (all assembled in FIG, hereinafter read on “coupled to”) and having an empty space (vertical through hole) through which the needle shaft passes (see FIG), so as to guide the linear motion of the needle shaft (via threads), and a valve disc (16, 18, 20-21) coupled to an opposite end (bottom end) of the needle shaft;
a body (10) coupled with the actuation assembly (see FIG) and having a valve opening (opening through 15 where 18 resides) inside, the valve opening being selectively opened or closed as the valve disc, which is inserted into the body in which water flows, performs linear motion (up from FIG, Column 2 lines 27-37)…”
Specht is silent regarding “a clip configured to fix the body and the actuation assembly such that the body and the actuation assembly are not separated from each other,
wherein the body includes a clip insertion opening formed through a portion of the body configured to surround the needle nut, 
wherein the needle nut includes a clip insertion groove concavely formed on a portion of an outer surface of the needle nut that is inserted into the body, and
wherein the clip fixes the body and the actuation assembly by being inserted into the clip insertion groove while passing through the clip insertion opening,
wherein the clip includes an insert having two parallel legs inserted in to the clip insertion groove and the clip insertion opening.”
	However, Ross (FIGs 1-3) teaches it is known in the art of overlapping valve housing components (to this extent analogous to Specht) to utilize 
a clip 12-14 comprising an insert 13 having two parallel legs (see FIG 2); 
a “clip insertion opening” 11 in the outer “body” 8 (see FIG 3) that surrounds “inner housing” 3 (structurally analogous to “needle nut”), and 
a “clip insertion groove” 10 recessed into (read on “concavely formed”) an outer surface of the inner housing 3 (see FIG 3), 
wherein the outer and inner housings are fixed together in the axial coupling direction (read on “are not separated from each other”) by placing the clip insert 13 into the clip insertion groove 10 (see overlap in FIG 2) and the clip insertion opening 11 (see FIG 3).
	Therefore it would have been obvious, at the time of filing, to modify the joint between 10 and 12 of Specht to be a clip joint taught by Ross such that the assembly comprises “a clip configured to fix the body and the actuation assembly such that the body and the actuation assembly are not separated from each other,
wherein the body includes a clip insertion opening formed through a portion of the body configured to surround the needle nut, 
wherein the needle nut includes a clip insertion groove concavely formed on a portion of an outer surface of the needle nut that is inserted into the body, and
wherein the clip fixes the body and the actuation assembly by being inserted into the clip insertion groove while passing through the clip insertion opening,
wherein the clip includes an insert having two parallel legs inserted in to the clip insertion groove and the clip insertion opening”, to provide a tubular joint where the coupling/decoupling occurs without twisting the tubes, such that the assembly/disassembly has a lower profile (i.e. saving space).

Regarding claim 3, Ross (FIGs 1-3) as applied to claim 1 teaches “wherein the clip (12-14) further includes:
a handle (14) having a shape bent (see FIG 1) and extending from the insert (see FIG 1) so as to be disposed outside the body when the insert fixes the body and the needle nut (it is understood from FIG 1 that 14 would be outside 8 as it is vertically above the coupling point).”

Regarding claim 4, Specht (FIG) discloses “wherein the valve disc is coupled to a distal end (lower end) of the needle shaft configured to face a reference direction (down) and to further protrude beyond the needle nut along the reference direction (see FIG) and has a convex shape along the reference direction (seen to have a convex profile as it protrudes downward towards its radial center, like the applicant’s drawings).”

Regarding claim 5, Specht (FIG) discloses “wherein a flat surface (bottom flat end face of 18) formed at a distal end of the valve disc configured to face the reference direction is perpendicular (face is along horizontal plane) to the reference direction (perpendicular to vertical axis, and therefore reference direction).”

Regarding claim 6, Specht (FIG) discloses “wherein the valve disc is formed such that an effective region of a flow passage (between 15 and 18) formed between a periphery of the valve opening and an outer surface (surface of 18) of the valve disc that is most adjacent to the periphery of the valve opening is formed like a side surface of a truncated cone (due to tapered surface of 18, such that a similar reverse-conical profile as the applicant’s [compare Specht FIG with applicant’s FIG 11, similar frustoconical valve profiles]) when the valve disc performs the linear motion along the reference direction (compare FIG with applicant’s FIG 11, flow path between 15 and 18 would have inverse-frustoconical shape).”

Regarding claim 7, Specht (FIG) discloses “further comprising:
an annular disc ring (17) inserted into a disc groove (space of 16 where 17 resides) concavely formed on an outer surface (lower surface) of the valve disc (see FIG), 
wherein an outer surface (lower surface) of the disc ring makes contact with an inner surface (15) of the body to close the valve opening when the valve disc moves along a reference direction (see FIG) and is inserted into the valve opening (18 is in the opening), wherein the inner surface of the body defines the valve opening (interior of 15 is the valve opening).”

Regarding claim 8, Specht (FIG) discloses “wherein the valve disc (16, 18, 20-21) includes:
a pillar portion (16) formed in a cylindrical shape (largest upper portion of 16 that receives 24) having a diameter smaller than or equal to a diameter of the valve opening (see FIG, diameter of upper portion of 16 is smaller than diameter of opening through 15); and 
a protruding portion (18) formed in a convex shape (seen to have a convex profile as it protrudes downward towards its radial center, like the applicant’s drawings) along the reference direction from a side (lower side) of the pillar portion (16) configured to face the reference direction (see FIG), and 
wherein the disc groove (groove in 16 where 17 resides) is concavely formed on an outer surface of a portion where the pillar portion and the protruding portion meet (see FIG).”

Regarding claim 10, Specht (FIG) discloses “wherein the valve disc (16, 18, 20-21) includes:
a pillar portion (16) formed in a cylindrical shape (16 is cylindrical) having a base (lower large diameter portion) with a larger diameter than the valve opening (see FIG); and
a protruding portion (18) inserted into the valve opening (see FIG), wherein the protruding portion convexly protrudes along a reference direction (seen to have a convex profile as it protrudes downward towards its radial center, like the applicant’s drawings) from a side (lower side) of the pillar portion configured to face the reference direction (see FIG), and
wherein a step (bottom edge of 16, 17 defines an annular step surface with outer wall of 18) is formed on a portion (lower portion) where the pillar portion and the protruding portion meet (see FIG), such that a lower surface of the pillar portion makes contact with a valve seat formed around the valve opening when the valve opening is closed (see FIG).”

Regarding claim 11, Specht (FIG) discloses “wherein the protruding portion (18) includes:
a protruding base portion (upper portion) protruding in a cylindrical shape (is cylindrical) along the reference direction (extends down as a cylinder) from the pillar portion so as to be inserted into the valve opening when the valve opening is closed (see FIG), the protruding base portion having a base with a diameter smaller than or equal to a diameter of the valve opening (see FIG); and
a protruding insert (tapered portion) protruding along the reference direction (tapers down) from a side (lower side) of the protruding base portion configured to face the reference direction (see FIG), the protruding insert having a shape (frustoconical) in which an area of a cross-section perpendicular to the reference direction gradually decreases along the reference direction (see FIG).”

Regarding claim 13, Specht (FIG) discloses “wherein an external male thread (22) is formed on a portion of an outer surface of the needle shaft (see FIG), 
wherein an internal female thread (where 12 is pointing) engaged with the external male thread of the needle shaft is formed on a portion of an inner surface of the needle nut configured to define the empty space (see FIG), and
wherein the needle shaft performs linear motion along the inner surface of the needle nut while being rotating by the driving force transmitted from the drive device (Column 2 lines 34-36).”

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht/Ross in view of Varga et al (US 20160201809).

Regarding claim 9, Specht/Ross are silent regarding “wherein the disc ring is a Quad-ring having a cross-sectional shape with four protruding portions.” Instead, Specht seal ring 17 has a rectangular cross-section.
	However, Varga (FIG 1) teaches an alternative sealing ring shape (functionally analogous to Specht) having four corner protrusion portions.
	Therefore it would have been obvious, at the time of filing, to modify the sealing ring of Specht such that “wherein the disc ring is a Quad-ring having a cross-sectional shape with four protruding portions”, as taught by Varga, as Specht utilizes a sealing ring, and choosing an alternative shape to achieve the same expected result (seal) would be within routine skill in the art. A motivation for doing so would be to use a shape having the same diameter as the rectangle but uses less material (at the narrower central portions).
 
Regarding claim 14, Specht (FIG) discloses “wherein the actuation assembly further includes an annular shaft ring (25) coupled to an outer surface of the needle shaft (assembled to and it is understood that there would be some radial abutment between 19 and 25) and configured to make contact with an inner surface of the needle nut (see FIG) to maintain water tightness (evidenced by it being referred to as a seal), wherein the inner surface of the needle nut defines the empty space (see FIG)…”
Specht/Ross are silent regarding “wherein the shaft ring is a Quad-ring having a cross- sectional shape with four protruding portions.”
However, Varga (FIG 1) teaches an alternative sealing ring shape (structurally analogous to Specht) having four corner protrusion portions.
Therefore it would have been obvious, at the time of filing, to modify the shaft ring of Specht such that “wherein the shaft ring is a Quad-ring having a cross-sectional shape with four protruding portions”, as taught by Varga, as Specht utilizes a sealing ring, and choosing an alternative shape to achieve the same expected result (seal) would be within routine skill in the art. A motivation for doing so would be to use a shape having a larger contact area for a stronger seal.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Specht/Ross in view of Hasunuma (US 20100001221).

Regarding claim 12, Specht/Ross are silent regarding “wherein the valve disc is formed of a material containing PTFE(Polytetrafluoroethylene).”
	However, Hasunuma (paragraph 145) teaches it is known in the art to construct valve bodies (analogous to Specht) of Teflon (read on PTFE).
	Therefore it would have been obvious, at the time of filing, to construct the valve disc of Specht such that “wherein the valve disc is formed of a material containing PTFE(Polytetrafluoroethylene)”, as taught by Hasunuma, as choosing a preferred material to achieve the same expected structural result (a valve body) would be within routine skill in the art. One benefit for doing so would be to use a material that is highly resistant to chemical solutions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753